Citation Nr: 1331023	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  12-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985 with additional service in the Navy Reserve.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his noise exposure in service included aircraft engines, helicopters, fan rooms, ship engine noises, and general noise from the flight line, all without hearing protection.  The Veteran served on active duty as well as in the Navy Reserve from 1985 to 1987.  See February 2011 claim.  Several medical records from the Veteran's Reserve service have been associated with the claims file, but it does not appear all records are included.  There has also not been complete verification of his periods of service so as to determine when he was on active duty, ACDUTRA, and INACDUTRA in the Navy Reserve.  Personnel and treatment records related to these periods of service have not been obtained and associated with his claims file for consideration.  See 38 C.F.R. § 3.159(c)(2) and (c)(3).  On remand the dates and characterization of service should be verified.

If additional service treatment records are obtained, the claims file should be forwarded to the June 2011 VA examiner for an addendum opinion as to whether the Veteran's right ear hearing loss disability is related to service.




Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Navy Personnel Command, War Records Department, National Personnel Records Center, or other appropriate source, and request the following:

a. Verification of all periods of active duty, ACDUTRA and INACDUTRA service this Appellant had in the Navy Reserve.

b. Any outstanding service personnel and service treatment records concerning this service in the Navy Reserve.

All efforts to obtain these records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain the records do not exist or that any further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The claimant also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active military service, whether on active duty, ACDUTRA, or INACDUTRA.

3.  If additional service treatment records are obtained, request that the June 2011 examiner review the claims file and offer an addendum opinion.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should offer the following opinion:

Is the Veteran's right ear hearing loss disability related to service?

The examiner should review any additional service treatment records obtained for the Veteran's period of service with the Navy Reserve.  

In all conclusions, the VA examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the VA examiner is unable to make a determination without resorting to mere speculation, he or she should so state. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5.  After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


